WEB.COM GROUP INC.


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (“Agreement”), as amended and
restated on December 11, 2008, is entered by and between Kevin Carney
(“Executive”) and Web.com Group, Inc. (the “Company”, formerly known as Website
Pros, Inc.), a Delaware corporation on  October 28, 2009 (the “Effective Date”).
 
Whereas, Executive has been providing services to the Company under the terms of
an Employment Agreement effective as of the initial public offering of the
Company’s common stock pursuant to a registration statement on Form S-1 (the
“Existing Agreement”); and
 
Whereas, , the Company and Executive wish to further amend and restate the
Existing Agreement  in order to clarify the vesting of existing equity awards
upon termination of employment.
 
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows,
effective as of the Effective Date:
 
1.            Employment by the Company.
 
1.1            Amendment and Restatement of Existing Agreement.  The Existing
Agreement is hereby amended and restated in its entirety.
 
1.2           Title and Responsibilities.  Subject to the terms set forth
herein, Executive will continue to be employed as the Company’s Chief Financial
Officer.   During his employment with the Company, Executive will devote his
best efforts and substantially all of his business time and attention (except
for vacation periods and reasonable periods of illness or other incapacity
permitted by the Company’s general employment policies) to the business of the
Company.  Notwithstanding the foregoing, it is acknowledged and agreed that
Executive shall be permitted to perform his duties and responsibilities as a
principal of Atlantic Partners and may engage in civic and not-for-profit
activities; provided, in each case that such activities do not materially
interfere with the performance of his duties hereunder.
 
1.3           Executive Position.  Executive will serve in an executive capacity
and shall report to the Company’s Chief Executive Officer. Executive shall
perform the duties of his executive position as required by the Chief Executive
Officer and the Company's Board of Directors (the “Board”).

 

--------------------------------------------------------------------------------

 

1.4           At-Will Employment.  Executive’s relationship with the Company is
at-will.  The Company shall have the right to terminate this Agreement and
Executive’s employment with the Company at any time with or without Cause (as
defined in Section 4.1(a)), and with or without advance notice.  In addition,
the Company retains the discretion to modify the terms of Executive’s
employment, including but not limited to position, duties, reporting
relationship, office location, compensation, and benefits, at any
time.  Executive’s at-will employment relationship may only be changed in a
written agreement approved by the Board and signed by Executive and a member of
the Board or a duly authorized officer of the Company.  Executive also may be
removed from any position he holds in the manner specified by the Bylaws of the
Company and applicable law.
 
1.5           Company Employment Policies.  The employment relationship between
the parties shall continue to be governed by the general employment policies and
procedures of the Company, including those relating to the protection of
confidential information and assignment of inventions, except that when the
terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or procedures, this Agreement shall control.
 
2.           Compensation.
 
2.1           Salary.  Executive shall receive for services to be rendered
hereunder a base salary at an annualized rate of $245,000, payable on the
Company’s standard payroll dates.  Executive will be considered for annual
increases in base salary in accordance with Company policy and subject to review
and approval by the Compensation Committee of the Board (the “Committee”).
 
2.2           Equity Awards.  Except as set forth below, Executive’s current
compensatory equity awards are not affected by this Agreement and will remain in
effect in accordance with the terms of the applicable award agreements and stock
plan(s).  The parties agree that the Company will not provide Executive with any
additional or new stock awards in connection with his entering into this
Agreement.
 
2.3           Target Bonus.  Subject to annual review by the Committee,
Executive shall be eligible to earn a target annual bonus of up to sixty-five
percent (65%) of Executive’s base salary (such actual target amount, which may
be more or less than 65%, as determined in the sole discretion of the Committee,
the “Target Bonus”).  Whether Executive earns a Target Bonus, and if so, in what
amount, shall be determined solely by the Company in its discretion.  Executive
must remain an active employee through the time the Compensation Committee of
the Board determines bonus amounts for executives of the Company in order to
earn any bonus.  Executive will not earn any bonus if his employment terminates
for any reason before the Compensation Committee of the Board has determined
Executive’s bonus, except as expressly set forth herein.  No prorated bonus can
be earned.
 
2.4           Standard Company Benefits.  Executive shall be entitled to
participate in the Company’s employee benefits and compensation plans which may
be in effect from time to time and provided by the Company to its executives,
under the terms and conditions of such benefit and compensation plans.

 
-2-

--------------------------------------------------------------------------------

 
 
2.5           Executive Severance Benefit Plan.  Executive acknowledges and
agrees that he is not an “Eligible Employee” under the Company’s Executive
Severance Benefit Plan.  Upon a termination of employment, Executive’s rights to
receive any severance pay or post-termination benefit continuation will be only
as set forth in this Agreement and as otherwise required by applicable law.
 
3.           Confidential Information.  As a condition of his continued
employment, Executive must continue to comply with the Proprietary Information
and Inventions Agreement (the “Confidential Information Agreement”) he has
executed previously.  Nothing in this Agreement is intended to modify in any
respect the Confidential Information Agreement, and the Confidential Information
Agreement shall remain in full force and effect.  In addition, Executive agrees
that during his employment with the Company, and in the two (2) year period
immediately following the date on which Executive ceases to be employed by the
Company for any reason, Executive will not, whether directly or indirectly,
personally or through others: (a) encourage, induce, attempt to induce, solicit
or attempt to solicit any employee of the Company or any of the Company’s
subsidiaries to leave his or her employment with the Company or any of the
Company’s subsidiaries, (b) encourage, induce, attempt to induce, solicit or
attempt to solicit any customer of the Company or any of the Company’s
subsidiaries to reduce or terminate its customer relationship with the Company,
or (c) be or become an officer, director, stockholder, owner, co-owner,
affiliate, partner, promoter, employee, agent, representative, designer,
consultant, advisor, manager, licensor, sublicensor, licensee or sublicensee of,
for or to, or otherwise be or become associated with or acquire or hold (of
record, beneficially or otherwise) any direct or indirect interest in, any
entity that engages directly or indirectly in competition with the Company;
provided, however, that Executive may, without violating this paragraph, provide
services to a business division of a competing entity if such business division
does not compete with the Company and Executive’s services to the competing
entity are limited to such business division, and provided further, that
Executive may own, as a passive investor, an equity interest of any competing
entity, so long as Executive’s holdings in such entity do not in the aggregate
constitute more than 1% of the voting stock of such entity.  Executive
acknowledges that, due to the nature of the Company’s business and the products
and services provided by the Company, it is possible to compete with the Company
from any location within the world, and Executive acknowledges and agrees that
it is thus impossible to identify or otherwise limit the geographic scope of
this agreement and that it is reasonable for the restrictions contained herein
to apply on a worldwide basis.
 
4.           Termination Of Employment; Change of Control
 
4.1           Termination With or Without Cause.
 
 (a)           Definition of Cause.  For purposes of this Agreement, “Cause”
shall mean (i) conviction of any felony, or of any crime involving moral
turpitude or dishonesty; (ii) perpetration of a material fraud or act of
dishonesty against the Company; (iii) persistent, willful and material breach of
the Executive’s duties that has not been cured within thirty (30) days after
written notice from the Board or the Committee of such breach; or (iv) material
breach of this Agreement or the Confidential Information Agreement that has not
been cured within thirty (30) days after written notice from the Board or the
Committee, or has caused irreparable damage incapable of cure.
 

 
-3-

--------------------------------------------------------------------------------

 
 
 (b)           Termination for Cause. If the Company terminates Executive’s
employment at any time for Cause, Executive’s salary shall cease on the date of
termination, and Executive will not be entitled to any Severance Benefits (as
defined below), severance pay, pay in lieu of notice or any other such
compensation, or any accelerated vesting of any equity awards, other than
payment of accrued salary and such other accrued benefits as expressly required
in such event by applicable law or the terms of any applicable Company benefit
plans.
 
(c)           Termination Without Cause.  If the Company terminates Executive’s
employment at any time without Cause (and other than as a result of Executive’s
death or disability) and such termination constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)), Executive
shall be eligible for the following severance benefits (the “Severance
Benefits”):  (i) the Company shall make a lump sum severance payment to
Executive in an amount equal to twelve (12) months of Executive’s then-current
base salary plus 100% of the greater of (A) 80% of the Target Bonus for the year
in which the termination occurs and (B) the prior year’s Target Bonus actually
earned by Executive, subject to withholdings and deductions, (ii) the vesting of
each then-outstanding, unvested equity award held by Executive will accelerate
as to that number of shares under each such award that would have vested in the
ordinary course had Executive continued to be employed by the Company for an
additional twelve (12)  months (or, if no shares would vest during such time
under a specific award due to a cliff vesting provision, then the number of
shares vesting and becoming exercisable pursuant to this paragraph with respect
to such award shall equal the product of (i) the total number of shares subject
to the award and (ii) a fraction, the numerator of which is twelve (12) plus the
number of whole months that have elapsed between the Executive’s vesting
commencement date and the date of termination, and the denominator of which is
the total number of months in the vesting schedule), with such vesting occurring
as of the date of the Executive’s termination (such acceleration of vesting, the
“12 Month Acceleration”), (iii) the post-termination exercise period of all
non-statutory stock options then held by Executive shall be extended so that
such options, to the extent vested, are exercisable until the earlier of (A) the
original term expiration date for such award and (B) the first anniversary of
Executive’s termination date, and (iv) if Executive timely elects COBRA health
insurance coverage, the Company will reimburse Executive’s COBRA premiums for
twelve (12) months following the date his employment terminates or until such
earlier date as he is no longer eligible for COBRA coverage or he becomes
eligible for health insurance coverage from another source (provided that
Executive must promptly inform the Company, in writing, if he becomes eligible
for health insurance coverage from another source within twelve (12)  months
after the termination).  Executive shall not be entitled to the Severance
Benefits unless and until the release requirements set forth in Section 5 of
this Agreement are satisfied.

 
-4-

--------------------------------------------------------------------------------

 
 
4.2         Resignation With or Without Good Reason.
 
(a)            Definition of Good Reason.  For purposes of this Agreement, a
Resignation for “Good Reason” shall mean that Executive resigns from all
positions he then-holds with the Company and its affiliates if (i) (A) the
Company makes a material adverse change in the Executive’s position causing such
position to be of materially reduced stature or responsibility, (B) there is a
material reduction of the Executive’s base salary, (C) the Executive is required
to relocate his primary work location to a location that would increase
Executive’s one way commute distance by more than twenty (20) miles, or (D) the
Company (or any successor thereto) materially breaches the terms of this
Agreement (including but not limited to a material reduction in Target Bonus
percentage, provided that fluctuation in actual Target Bonus amounts earned and
paid will not constitute Good Reason), (ii) Executive provides written notice to
the Company’s General Counsel within the sixty (60) days immediately following
such material change or reduction, (iii) such material change or reduction is
not remedied by the Company within thirty (30) days following the Company’s
receipt of such written notice and (iv) Executive’s resignation is effective not
later than ninety (90) days after the expiration of such thirty (30) day cure
period.
 
(b)            Executive’s Resignation.  Executive may resign from his
employment with the Company at any time, with or without advance notice, and
with or without Good Reason.
 
(c)            Executive’s Resignation Without Good Reason.  In the event that
Executive resigns his employment without Good Reason, Executive will not be
entitled to the Severance Benefits, severance pay, pay in lieu of notice or any
other such compensation, or any accelerated vesting of equity awards, other than
payment of accrued salary and such other accrued benefits as expressly required
in such event by applicable law or the terms of any applicable Company benefit
plans.  Termination of Executive’s employment due to Executive’s death or
disability will be treated as Executive’s resignation without Good Reason.
 
(d)            Executive’s Resignation for Good Reason.  Executive may resign
his employment for Good Reason at any time so long as Executive tenders his
resignation in writing to the Company in accordance with the time frames set
forth in Section 4.2(a) above. In the event that Executive resigns his
employment for Good Reason and such resignation constitutes a “separation from
service” (as defined above), Executive will be eligible to receive the Severance
Benefits if Executive satisfies the release requirements set forth in Section 5
of this Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
4.3         Change of Control.

(a)           Definition of Change of Control.  For purposes of this Agreement,
a “Change of Control” shall mean any of the following: (i) a sale, lease or
other disposition in one transaction or a series of transactions, of all or
substantially all of the assets of the Company, (ii) a merger or consolidation
in which the Company is not the surviving entity or if the Company is the
surviving entity, as a result of which the shares of the Company’s capital stock
are converted into or exchanged for cash, securities of another entity, or other
property, unless (in any case) the holders of the Company’s outstanding shares
of capital stock immediately before such transaction own more than fifty percent
(50%) of the combined voting power of the outstanding securities of the
surviving entity immediately after the transaction, (iii) the Company’s
stockholders approve a plan or proposal to liquidate or dissolve the Company or
(iv) a person or group hereafter acquires beneficial ownership of more than
fifty percent (50%) of the outstanding voting securities of the Company (all
within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder).
 
(b)           Change of Control Acceleration & Severance.
 
  (i)           Single Trigger Vesting Acceleration.
 
(1)  
If the Company undergoes a Change of Control, then the vesting of each equity
award held by Executive immediately prior to such Change of Control transaction
shall accelerate as to 75% of his then-unvested shares subject to each such
award, effective as of immediately prior to the effective time of such Change of
Control.

 
(2)  
Notwithstanding the foregoing, in the event of a Change of Control in which
either (A) the acquiring or surviving entity does not agree to assume or
otherwise continue Executive’s outstanding equity awards, or (B) the acquiring
or surviving entity does assume or otherwise continue Executive’s outstanding
equity awards but such awards cease to cover shares of common stock that are
readily tradable on an established securities market, then 100% of the shares
subject to each then-outstanding unvested equity award held by Executive shall
become fully vested, and, as applicable, exercisable, effective as of
immediately prior to the effective time of such Change of Control.

 
(3)  
The vesting provided under this Section 4.3(b) (i) is called the “Change of
Control Acceleration”.

 
(4)  
In the event of a termination of Executive’s employment on the effective date of
a Change of Control, the vesting in this Section 4.3(b)(i) shall apply first and
the vesting in Section 4.1(c) (as modified, if applicable by Section 4.3(b)(ii))
shall apply second.

 
  (ii)          Executive’s Termination Without Cause or Resignation For Good
Reason Following a Change of Control.  If following the effective date of a
Change of Control either (x) the Company (or its successor) terminates
Executive’s employment without Cause (and other than as a result of Executive’s
death or disability), or (y) Executive resigns with Good Reason, and in either
such case such event constitutes a “separation from service”, then Executive
shall be eligible to receive the Severance Benefits if Executive satisfies the
release requirements set forth in Section 5 of this Agreement, provided,
however, that in lieu of the vesting acceleration described in Section
4.1(c)(ii), the vesting of each then-outstanding, unvested equity award held by
Executive will accelerate as to the greater of (A) the 12 Month Acceleration and
(B) 75% of Executive’s then-unvested shares.

 
-6-

--------------------------------------------------------------------------------

 
 
4.4          Cessation of Severance Benefits.  If Executive violates this
Agreement or the Confidential Information Agreement, then Executive’s
eligibility for and entitlement to receive the Severance Benefits, Change of
Control Acceleration, and all  other benefits being provided to Executive by the
Company will cease immediately, and Executive will not be entitled to any
further compensation and benefits from the Company, the Company will have no
further obligation to provide any such compensation or benefits, and to the
extent Executive has already received Severance Benefits and/or Change in
Control Acceleration under this Agreement in connection with Executive’s
termination, all such benefits will be forfeited and Executive shall be required
to immediately return any cash payments made pursuant to such benefits.
 
4.5          Application of Internal Revenue Code Section 409A.   If the Company
(or, if applicable, the successor entity thereto) determines that the Severance
Benefits and/or any other termination payments and benefits provided under this
Agreement or otherwise (the “Payments”) constitute “deferred compensation” under
Code Section 409A (together, with any state law of similar effect, “Section
409A”) and Executive is a “specified employee” (as such term is defined in
Section 409A(a)(2)(B)(i)) of the Company or any successor entity thereto upon
his separation from service, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A as a
result of the payment of compensation upon his “separation from service”, the
timing of the Payments shall be delayed as follows:  on the earlier to occur of
(i) the date that is six months and one day after the date of the “separation
from service” or (ii) the date of Executive’s death (such earlier date, the
“Delayed Initial Payment Date”), the Company (or the successor entity thereto,
as applicable) shall (A) pay to Executive a lump sum amount equal to the sum of
the Payments that Executive would otherwise have received through the Delayed
Initial Payment Date (including reimbursement for any premiums paid by Executive
for health insurance coverage under COBRA) if the commencement of the payment of
the Payments had not been delayed pursuant to this Section 4.5 and (B) commence
paying the balance of the Payments in accordance with the applicable payment
schedules set forth above.  It is intended that (i) each installment of the
Payments provided under this Agreement is a separate “payment” for purposes of
Section 409A, (ii) all of the Payments satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A provided under of Treasury
Regulation 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement
will be construed to the greatest extent possible as consistent with those
provisions.

 
-7-

--------------------------------------------------------------------------------

 

4.6          Certain Offsets.  The Company shall reduce Executive’s Severance
Benefits, in whole or in part, by any other severance benefits, pay in lieu of
notice, or other similar benefits payable to Executive by the Company that
become payable in connection with Executive’s termination of employment,
including but not limited to any payments that are owed pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), or (ii) any Company
policy or practice providing for Executive to remain on the payroll for a
limited period of time after being given notice of the termination of
Executive’s employment.  The termination payments and benefits provided under
this Agreement are intended to satisfy, in whole or in part, any and all
statutory obligations that may arise out of Executive’s termination of
employment.  In the Company’s sole discretion, such reductions may be applied on
a retroactive basis, with severance benefits previously paid being
recharacterized as payments pursuant to the Company’s statutory obligation.  If
Executive is indebted to the Company at his or her termination date, the Company
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.
 
4.7          Excess Parachute Payments.
 
(a)            If any payment or benefit (including payments and benefits
pursuant to this Agreement) that Executive has received in connection with an
acquisition of Executive’s previous employer, or would receive pursuant to this
Agreement or otherwise (collectively, the “Acquisition Payments”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Acquisition Payments shall be
equal to the Reduced Amount.  The “Reduced Amount” shall be the largest portion
of the Acquisition Payments that would result in no portion of the Acquisition
Payments being subject to the Excise Tax.  If a reduction in payments or
benefits constituting the Acquisition Payments is necessary so that the
Acquisition Payments equal the Reduced Amount, (A) Executive shall have no right
to any portion of the Acquisition Payments except those included in the Reduced
Amount, and (B) reduction shall occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits paid to Executive. In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant.
 
(b)            The independent professional firm engaged by the Company for
general tax audit purposes as of the day prior to the effective date of the
Change of Control shall make all determinations required to be made under this
Section 4.7.  If the firm so engaged by the Company is serving as advisor for
the individual, entity or group effecting the Change of Control, the Company
shall appoint a nationally recognized independent professional firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

 
-8-

--------------------------------------------------------------------------------

 

(c)            The firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive’s right to any Acquisition Payments is triggered (if requested
at that time by the Company or Executive) or such other time as reasonably
requested by the Company or Executive.  If the firm determines that no Excise
Tax is payable with respect to any Acquisition Payments, either before or after
the application of the Reduced Amount, it shall furnish the Company and
Executive with an opinion reasonably acceptable to Executive that no Excise Tax
will be imposed with respect to such Acquisition Payments.  Any good faith
determinations of the firm made hereunder shall be final, binding and conclusive
upon the Company and Executive.
 
5.         Release. As a condition of receiving the Severance Benefits and/or
the Change of Control Acceleration under this Agreement to which Executive would
not otherwise be entitled, Executive shall execute, and allow to become
effective, a release substantially in the form attached hereto as Exhibit A (the
“Release”) (the Company shall determine the actual form of Release to be
provided by Executive) not later than thirty (30) days following Executive’s
“separation from service”.  Unless the Release is timely executed by Executive,
delivered to the Company, and becomes effective after the termination of
Executive’s employment with the Company (the date on which the Release becomes
effective, the “Release Date”, which date shall in no event be later than
February 28 of the year following the year in which termination occurs),
Executive shall not receive any of the Severance Benefits and/or the Change of
Control Acceleration provided for under this Agreement.  Any lump sum severance
benefits owed to Executive shall be paid within ten (10) business days following
the Release Date, but in no event later than March 15 of the year following the
year in which termination occurs.
 
6.        General Provisions.
 
 6.1          Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including,
personal delivery, email and facsimile transmission), delivery by express
delivery service (e.g. Federal Express), or the third day after mailing by first
class mail, to the Company at its primary office location and to Executive at
his address as listed on the Company payroll (which address may be changed by
either party by written notice).
 
6.2           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.
 
6.3           Waiver.  If either party should waive any breach of any provisions
of this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 
-9-

--------------------------------------------------------------------------------

 

6.4           Entire Agreement.  This Agreement, including its exhibits,
constitutes the entire agreement between Executive and the Company regarding the
subject matter hereof.  As of the Effective Date, this Agreement supersedes and
replaces any and all other agreements, promises, or representations, written or
otherwise, between Executive and the Company with regard to this subject matter,
including the Existing Agreement.  This Agreement is entered into without
reliance on any agreement, promise, or representation, other than those
expressly contained or incorporated herein, and, except for those changes
expressly reserved to the Company’s or Board’s discretion in this Agreement, the
terms of this Agreement cannot be modified or amended except in a writing signed
by Executive and a duly authorized officer of the Company which is approved by
the Board.
 
6.5           Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.  Signatures transmitted via facsimile shall be deemed the equivalent
of originals.
 
6.6           Headings and Construction.  The headings of the sections hereof
are inserted for convenience only and shall not be deemed to constitute a part
hereof or to affect the meaning thereof.  For purposes of construction of this
Agreement, any ambiguities shall not be construed against either party as the
drafter.
 
 6.7           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company.
 
6.8           Attorney Fees.  If either party hereto brings any action to
enforce his or its rights hereunder, the prevailing party in any such action
shall be entitled to recover his or its reasonable attorneys’ fees and costs
incurred in connection with such action.
 
6.9           Arbitration. To provide a mechanism for rapid and economical
dispute resolution, Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release) or its enforcement, performance, breach, or
interpretation, or arising from or relating to Executive’s employment with the
Company or the termination of Executive’s employment with the Company, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration held in Duval County, Florida and conducted by JAMS,
Inc. (“JAMS”), under its then-applicable Rules and Procedures.  By agreeing to
this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or by administrative
proceeding.  Executive will have the right to be represented by legal counsel at
any arbitration proceeding at his expense.  The arbitrator shall:  (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based.  The Company shall bear all fees
for the arbitration, except for any attorneys’ fees or costs associated with
Executive’s personal representation.  The arbitrator, and not a court, shall
also be authorized to determine whether the provisions of this paragraph apply
to a dispute, controversy or claim sought to be resolved in accordance with
these arbitration procedures.  Notwithstanding the provisions of this paragraph,
the parties are not prohibited from seeking injunctive relief in a court of
appropriate jurisdiction to prevent irreparable harm on any basis, pending the
outcome of arbitration.  Any awards or orders in such arbitrations may be
entered and enforced as judgments in the federal and the state courts of any
competent jurisdiction.

 
-10-

--------------------------------------------------------------------------------

 
 
6.10        Governing Law.  All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by the law of the State
of Florida without regard to conflicts of laws principles.
 
6.11        Exhibits.
 
Exhibit A – Release Agreement

 
-11-

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Employment Agreement
effective as of the Effective Date written above.
 
Web.com Group, Inc.



By:
       
Chairman, Compensation Committee
of the Board of Directors
   
Kevin Carney
 
  
  

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Release Agreement
 
I understand that my employment with Web.com Group, Inc. (the “Company”)
terminated effective ___________, _____ (the “Separation Date”).  The Company
has agreed that if I choose to sign this Release Agreement (“Release”), the
Company will provide me certain severance benefits (minus the standard
withholdings and deductions) pursuant to the terms of the Employment Agreement
(the “Agreement”) entered into and effective as of ___________ ___,  _____,
between myself and the Company, and any agreements incorporated therein by
reference.  I understand that I am not entitled to such severance benefits
unless I sign this Release and allow it to become effective.  I understand that,
regardless of whether I sign this Release, the Company will pay me all of my
accrued salary and vacation through the Separation Date, to which I am entitled
by law.
 
I also confirm my obligations set forth in Section 3 of the
Agreement.  Specifically, I agree that in the two (2) year period immediately
following the date on which I cease to be employed by the Company, for any
reason, I will not, whether directly or indirectly, personally or through
others: (a) encourage, induce, attempt to induce, solicit or attempt to solicit
any employee of the Company or any of the Company’s subsidiaries to leave his or
her employment with the Company or any of the Company’s subsidiaries, (b)
encourage, induce, attempt to induce, solicit or attempt to solicit any customer
of the Company or any of the Company’s subsidiaries to reduce or terminate its
customer relationship with the Company, or (c) be or become an officer,
director, stockholder, owner, co-owner, affiliate, partner, promoter, employee,
agent, representative, designer, consultant, advisor, manager, licensor,
sublicensor, licensee or sublicensee of, for or to, or otherwise be or become
associated with or acquire or hold (of record, beneficially or otherwise) any
direct or indirect interest in, any entity that engages directly or indirectly
in competition with the Company; provided, however, that I may, without
violating this paragraph, provide services to a business division of a competing
entity if such business division does not compete with the Company and my
services to the competing entity are limited to such business division, and
provided further, that I may own, as a passive investor, an equity interest of
any competing entity, so long as my holdings in such entity do not in the
aggregate constitute more than 1% of the voting stock of such entity.  I
acknowledge that, due to the nature of the Company’s business and the products
and services provided by the Company, it is possible to compete with the Company
from any location within the world, and I acknowledge and agree that it is thus
impossible to identify or otherwise limit the geographic scope of this agreement
and that it is reasonable for the restrictions contained herein to apply on a
worldwide basis.
 
In consideration for the severance benefits I am receiving under the Agreement,
I hereby generally and completely release the Company and its officers,
directors, agents, attorneys, employees, shareholders, parents, subsidiaries,
and affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are now known or unknown, arising at any time prior to or on the date I sign
this Release.  This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing (including, but not limited to, any claims based on or arising
from the Agreement); (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended), and the California Fair Employment and
Housing Act (as amended).  Notwithstanding the release in the preceding
sentence, I am not releasing any right of indemnification I may have in my
capacity as an employee, officer and/or director of the Company pursuant to any
express indemnification agreement or otherwise, nor am I releasing any rights I
may have as an owner and/or holder of the Company’s common stock and stock
options.  Excluded from this Release are any claims which cannot be waived by
law.  I am waiving, however, my right to any monetary recovery should any
agency, such as the EEOC, pursue any claims on my behalf.

 

--------------------------------------------------------------------------------

 
 
In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”
 
If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraphs is in addition to anything of value to which I
was already entitled.  I have been advised by this writing, as required by the
ADEA that:  (a) my waiver and release do not apply to any claims that may arise
after the date that I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not to do so);
(c) I have twenty-one (21) days within which to consider this Release (although
I may choose voluntarily to sign this Release earlier); (d) I have seven (7)
days following the date that I sign this Release to revoke the Release by
providing written notice of revocation to the Company’s Board of Directors; and
(e) this Release will not be effective until the eighth day after this Release
has been signed by me.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.
 
Understood and Agreed:
 
Kevin Carney
 
   
 
Dated:
   

 
 
-2-

--------------------------------------------------------------------------------

 
